Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed February 3, 2021 is acknowledged. Claims 9 and 20 are deleted. Claims 3-5, 7-8, 13-15 and 18-19 are amended. Now, Claims 1-8 and 10-19 are pending.

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Philip P. McCann on April 7, 2021.
The application has been amended as follows: 
Delete Claims 13 and 19.

4.	Claim objection(s) in the previous Office Action (Paper No. 20200105) is/are removed.

5.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20200105) is/are removed.

6.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20200105) is/are removed.

Allowable Subject Matter
7.	Claims 1-8, 10-12 and 14-18 are allowed.

8.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Berger (US 5 032 662).
	Berger discloses a SOC-bonded polyether siloxane. (col. 2, line 57 to col. 3, line 20) Berger is silent on the polyether siloxane is derived from a trifluoromethanesulfonic acid-acidified acetoxy-bearing siloxane. However, Berger does not teach or fairly suggest the presently claimed process for producing trifluoromethanesulfonic acid-acidified, end-equilibrated, acetoxy-bearing siloxanes.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
April 7, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765